EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a first photoelectric converter and a second photoelectric converter, each of which generates an electric charge through photoelectric conversion of the light that passed through the microlens; a first amplifier that outputs a first signal based upon the electric charge generated in the first photoelectric converter; a second amplifier that outputs a second signal based upon the electric charge generated in the second photoelectric converter; and a first switch that is connected to a source of the first amplifier and a source of the second amplifier and that adjusts a capacitance connected to a gate of the first amplifier upon outputting the first signal and the second signal from the first amplifier, in combination with the rest of the limitations of the claim.
Regarding claim 6, no prior art could be located that teaches or fairly suggests a first photoelectric converter and a second photoelectric converter, each of which generates an electric charge through photoelectric conversion of the light that passed through the microlens; a first amplifier transistor that outputs a signal based upon the electric charge generated by the first photoelectric converter; a second amplifier transistor that outputs a signal based upon the electric charge generated by the second photoelectric converter; and a first switch that controls a connection between a source terminal of the first amplifier transistor and a source terminal of the second amplifier transistor, in combination with the rest of the limitations of the claim.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697